                IN THE UNITED STATES DISTRICT COURT
               OF THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


Jarrieth Patterson,            )
                               )               CIVIL ACTION NO.
     Plaintiff,                )               1:20-CV-00003-MHC-JSA
                               )
v.                             )
                               )               JURY TRIAL
ALDRIDGE PITE HAAN LLP,        )
and DOES 1-10, INCLUSIVE,      )               DEMAND
                               )
                               )
     Defendants.               )
_______________________________)


    PLAINTIFF JARRIETH PATTERSON NOTICE OF VOLUNTARY
 DISMISSAL WITH PREJUDICE AS TO ALDREIDGE PITE HAAN, LLP.


Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and L.R. 41.1, Plaintiff, Jarrieth Patterson,

through counsel, hereby withdraws the Complaint in the above captioned case and

voluntarily dismisses this action with prejudice, Defendants, Aldridge Pite Haan llp

and DOES 1-10.




                             [EXECUTION FOLLOWS]
Respectfully submitted this 14 day of April, 2020.

/s/ David A. Prado
David A. Prado
Georgia Bar No. 876286
Attorney for Plaintiff
The Prado Law Firm, LLC
3056 Greyfield Place
Marietta, Georgia 30067
770.597.3269
E-mail: dprado@thepradolawfirm.com
